Citation Nr: 1042447	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-
connected residuals, compression fracture, C-7 vertebra (neck 
disability). 

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In a July 2008 rating decision, the RO continued the 
previous rating of 10 percent for the service-connected neck 
disability.  In a January 2009 Decision Review Officer (DRO) 
decision, the RO granted a rating of 20 percent for such 
disability for the full period on appeal, based on a finding of 
clear and unmistakable error (CUE) in the initial unfavorable 
decision.  However, as this does not constitute a full grant of 
the benefit sought on appeal, and the Veteran has not expressed 
agreement with this decision, his claim remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  No hearing has been 
requested.

This case was previously before the Board in April 2010.  At that 
time, the issue was entitlement to an increased rating for a neck 
disability.  However, the Board found that a claim for a TDIU had 
been raised by the record pursuant to Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009), and must be adjudicated by the agency of 
original jurisdiction (AOJ).  These issues were remanded together 
to the AOJ for further development.  As discussed below, the 
Board finds that the prior remand directives were completed as to 
the non-TDIU aspect of the claim for an increased rating for a 
neck disability, and a further remand is not required in this 
respect.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, 
the AOJ did not adjudicate the TDIU aspect of the Veteran's 
claim, as directed in the prior remand.  Therefore, the Board has 
no jurisdiction, and the case must be remanded for appropriate 
development and adjudication of this claim pursuant to Stegall, 
11 Vet. App. 268.  

After the last adjudication of this matter by the AOJ, the 
Veteran submitted arguments and evidence in a September 2010 
statement.  When the Board receives pertinent evidence that was 
not initially considered by the AOJ, it must be referred to the 
AOJ for review unless the claimant waives this requirement.  38 
C.F.R. §§ 20.800, 20.1304(c) (2010).  Although no waiver was 
received in connection with the Veteran's statement, this 
evidence is duplicative of what was considered by the AOJ.  
Therefore, it has no bearing on the appeal and is not pertinent, 
and it is unnecessary to refer the case to the AOJ for further 
review.  See id.  The Board may proceed with a decision without 
prejudice to the Veteran.

Further, the Board finds that additional service connection 
claims have been raised by the record.  Specifically, the Veteran 
complains primarily of symptoms in the lumbar and thoracic spine, 
to include symptoms in the hips and into the bilateral lower 
extremities.  He believes that such symptoms are related to his 
in-service accident that led to service connection for the neck 
disability, either directly or as secondary to his neck 
disability.  See, e.g., August 2008 notice of disagreement (NOD), 
September 2010 statement.  As the Veteran is currently service-
connected for a disability of the cervical spine, or neck, it 
would be inappropriate to address such additional symptoms in the 
instant appeal.  However, a claim for service connection for a 
back disability, to include the lumbar and thoracic spine, has 
been raised by the evidence of record.  In addition, the Veteran 
has asserted that he has depression as a result of his service-
connected spinal disability.  See, e.g., August 2008 NOD.  As 
such, a claim for depression has also been raised.
 
The issues of service connection for depression and 
service connection for a back disability, to include the 
lumbar and thoracic spine, have not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over these issues, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action is required.


FINDINGS OF FACT

Throughout the appeal, the Veteran's neck disability has 
manifested by arthritis with pain and forward flexion of the 
cervical spine to greater than 15 degrees, even considering pain 
with movement and repetitive motion, with no evidence of 
ankylosis or incapacitating episodes for VA purposes; and 
subjective reports of paresthesias in the bilateral upper 
extremities with slight decrease in reflexes as of June 2010, but 
no objective evidence of decreased strength, atrophy, or sensory 
disturbances to rise to constitute a compensable objective 
neurological abnormality.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a neck 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235, General 
Formula for Rating Diseases and Injuries of the Spine, Formula For 
Rating Intervertebral Disc Syndrome Based On Incapacitating 
Episodes (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has held that, in order to comply with 
38 U.S.C.A. § 5103(a), certain specific notice requirements must 
be met for increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that only 
"generic notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular type 
of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Pertaining to an increased rating claim, the Federal 
Circuit held that such notice does not need to inform the claimant 
of the need to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  Accordingly, the 
decision of the Veterans Court was vacated insofar as it requires 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.; see also Elliott v. 
Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 
2009) (memorandum decision) (holding that the failure to inform 
the claimant of specific criteria in diagnostic codes or of 
potential "daily life" evidence was not a notice defect and, 
instead, determining whether sufficient "generic notice" was 
provided).

In this case, the Veteran was advised in a December 2007 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate his claim, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
He was specifically advised that the evidence must show that his 
neck disability has increased in severity, examples of types of 
lay or medical evidence that would substantiate such claim, and 
that he should provide any VA or private treatment records or 
provide sufficient information to allow VA to obtain such records.  
This letter also notified the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  In addition, 
although no longer strictly required, the Veteran was notified in 
accordance with Vazquez-Flores v. Peake in an August 2008 letter.  
To the extent that this additional notice is required, the timing 
defect has been cured by the subsequent readjudication of the 
Veteran's claim, including in an August 2010 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were cured 
and did not affect the essential fairness of the adjudication of 
the claim.

Concerning the duty to assist, in compliance with the prior 
remand, the Veteran's VA treatment records have been obtained and 
considered.  The Veteran has not identified, and the record does 
not otherwise indicate, any outstanding medical records that are 
necessary to decide his claim.  In particular, the Board notes 
that the Veteran has not identified any necessary outstanding 
private treatment records, although he has been notified on 
several occasions to do so if wants VA to obtain them.  Further, 
there is no indication that the Veteran is in receipt of any 
benefits from the Social Security Administration pertaining to 
his claimed disability.  

Additionally, the Veteran was afforded VA examinations in January 
2008 and June 2010, in compliance with the prior remand 
directives, which addressed the musculoskeletal and neurological 
aspects of his claimed disability and indicated whether there was 
a diagnosis of intervertebral disc disease, or degenerative disc 
disease.  The Board notes that the Veteran has argued these VA 
examinations are inadequate for rating purposes.  Specifically, 
he contends that neither of the examiners addressed his 
diminished ability to turn his head and a loss in height of more 
than three inches.  See, e.g., September 2010 statement.  
However, contrary to the Veteran's assertions, the examiners both 
recorded the range of motion of his neck, as well as some 
objective loss of height.  The Board further notes that the 
Veteran also disputes the recorded findings pertaining to current 
medications, physical examination of the spine, degree of 
flexion, loss of motion after repetitive motion, and periods of 
incapacitation.  See id.  However, these do not constitute 
arguments that the examinations themselves were inadequate.  In 
addition, the Veteran is competent to testify as to these 
matters, and such testimony has been considered, as discussed 
below.  Upon review of the VA examination reports, the Board 
finds that they adequately address all pertinent rating criteria, 
to include both subjective and objective data.  As such, no 
further VA examination is necessary.

For the foregoing reasons, the Board finds that the prior remand 
directives have been complied with as they pertain to the claim 
for an increased rating for a neck disability.  See Stegall, 11 
Vet. App. 268.  Additionally, in the circumstances of this case, 
a further remand would serve no useful purpose, as it would 
unnecessarily impose additional burdens on VA with no benefit to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  
Therefore, the Veteran will not be prejudiced by a decision on 
the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition is 
not duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran filed his current claim for an increased rating in 
November 2007.  His neck disability was previously rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5285.  In regulatory 
amendments effective in 2003, prior to the period on appeal, this 
code was eliminated and was recharacterized as DC 5235.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General Rating 
Formula), which encompasses DCs 5235 through 5243.  In cases 
involving intervertebral disc syndrome (IVDS), a spinal 
disability may be rated under either the General Rating Formula 
or the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (IVDS Formula), whichever method results 
in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.  

The General Rating Formula provides that, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
injury or disease, a 20 percent evaluation is assigned where 
there is forward flexion of the cervical spine greater than 15 
degrees but not greater that 30 degrees; or combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating will be 
assigned where there is forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis of the entire cervical 
spine.  Unfavorable ankylosis of the entire cervical spine 
warrants a 40 percent rating, and unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, 
DC 5235.  Any associated objective neurologic abnormalities will 
be evaluated separately under the appropriate diagnostic code(s).  
Id. at Note 1.

When evaluating musculoskeletal disabilities based on limitation 
of motion, a higher rating must be considered where the evidence 
demonstrates functional loss due to pain, weakness, excess 
fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 
and 4.45, if such factors are not contemplated in the relevant 
rating criteria.  The diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, 
the rule against pyramiding does not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The IVDS Formula provides for ratings of 10 to 60 percent based 
on frequency of incapacitating episodes.  To warrant a rating in 
excess of 20 percent, there must be incapacitating episodes with 
a total duration of at least four weeks during the previous 12-
month period.  See 38 C.F.R. § 4.71a, DC 5243.  An 
"incapacitating episode" is defined for these purposes as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

In this case, the evidence reflects that the Veteran sustained a 
fracture to the cervical spine as a result of a motor vehicle 
accident during service in late 1965, requiring treatment with 
traction and a cast from the head to the sacrum for several 
months.  See, e.g., VA examination reports (noting old fracture 
to the C4-C5 vertebrae), June and September 1966 discharge notes 
(noting fracture to the C6 and/or C7 vertebrae).  The Veteran was 
granted an initial 10 percent rating for a neck disability 
effective in November 1972, and he has been granted a 20 percent 
rating effective since November 2007, the date of his current 
increased rating claim.  As noted above, a service connection 
claim for a low back disorder has been referred to the AOJ for 
appropriate action.  Therefore, an evaluation based on any 
symptoms associated with such disability is not appropriate at 
this time.  

A November 2007 VA treatment record  reflects complaints of pain 
in the neck, shoulders, and back, with pain extending from the 
neck to the low back past the hips.  Physical examination was 
noted to show mild to moderate limitation of motion of the 
cervical spine with a slight reversal of the normal lordotic 
curve at about the C4-5 level and marked tenderness to palpation 
of the facet joint at that level.  There was also pain on extreme 
abduction of the left shoulder, and a previous x-ray was noted to 
show degenerative joint disease of the right acromioclavicular 
joint.  Contemporaneous x-rays showed degenerative changes in the 
mid to lower cervical spine at C4-5, C5-6, and C6-7.  The Veteran 
was diagnosed with degenerative joint disease of the cervical 
spine, multilevel disc disease of the lumbar spine, and 
degenerative joint disease of both acromioclavicular (shoulder) 
joints.  He was advised to do range of motion and resistive 
strengthening exercises.

At a January 2008 VA examination, the Veteran reported neck pain 
and limited motion, as well as subjective paresthesias in the 
bilateral upper extremities.  He stated that his condition had 
progressively worsened since onset, and was treated with pain 
medication and muscle relaxers with fair response, but no 
improvement with therapy.  The Veteran reported a history of 
fatigue, decreased motion, stiffness, and weakness, but no 
spasms.  He reported severe, sharp and stabbing pain in the neck 
and low back with activity, which he stated was constant and 
daily and radiated to the legs and arms.  Physical examination 
revealed no objective abnormalities of the cervical 
sacrospinalis, as well as normal posture and head position with 
symmetry in appearance, and no abnormal spinal curvature or 
ankylosis of the cervical or thoracolumbar spine.  Range of 
motion testing of the cervical spine revealed forward flexion to 
45 degrees, extension to 10 degrees, and bilateral lateral 
flexion and lateral rotation to 15 degrees.  There was no 
objective evidence of pain upon movement with flexion, extension, 
or bilateral rotation, but there was objective evidence of pain 
with bilateral lateral flexion.  There was no evidence of 
additional limitation of motion upon repetition with any movement 
of the cervical spine.  Less than a 10 percent loss of height was 
noted for fracture of the vertebral bodies at C5 and C6.  The 
November 2007 x-rays of the cervical spine were noted to show 
degenerative changes in the mid-lower cervical spine without 
acute osseous abnormality.  The Veteran was diagnosed with 
degenerative disc disease with cervical spine arthritis, with 
associated neck pain.

In statements dated in December 2007 and August 2008, the Veteran 
complained of constant pain and other symptoms in his low back 
and hips, as well as constant pain in the neck and pain radiating 
down both arms.  He reported sharp, stabbing pain brought on by 
even slight movements, muscle stiffness, limited mobility, 
stinging numbness, and a constant dull ache ranging from his neck 
down past his hips.  The Veteran admitted that his posture 
appears normal, but he stated that his VA treating provider 
indicated that his condition is degenerative and had progressed 
from a slight limitation in the ability to turn his head to a 
cascading effect of cervical compaction, bone spurs, arthritis, 
muscle spasms, and collapsing discs.  The Veteran stated that 
these symptoms make it difficult to sleep, even with pain pills 
and muscle relaxers.  He claimed that there is additional 
functional loss following repetitive use or during flare-ups.  
The Veteran admitted that he has not been prescribed any bed rest 
and that this would probably worsen his condition.  However, he 
insisted that he has in constant pain and his condition has 
progressed considerably since approximately 2005.  

A February 2009 VA treatment record reflects a previous medical 
history of fracture of C4-5 with chronic intermittent headaches, 
pain, and decreased mobility.  In a pain assessment on that date, 
the Veteran reported pain in the lower back and the shoulder, but 
there was no reference to any neck pain.  He was noted to have 
strong movement and no muscle strength deficits in the bilateral 
upper extremities.  The record reflects a left rotator cuff 
repair surgery in October 2008 after a fall on the left shoulder 
a few years earlier.  See December 2008 and January 2009 
treatment records.  A gastroenterology note in late February 2009 
notes normal neck extension.  In May 2009, the Veteran was noted 
to have no new complaints, except for his chronic low back and 
hip pain.  Neurosurgery, physical therapy, and pain control were 
advised for chronic low back pain, and he was referred to a pain 
clinic.  Treatment records reflect regular sessions at a fee-
basis pain management clinic, including injections, from June 
2009 through May 2010.

At a June 2010 VA examination, the Veteran again reported neck 
pain and limitation of motion, as well as subjective paresthesias 
of the bilateral upper extremities.  He reported the same 
treatment as in November 2007.  The Veteran reported a history of 
fatigue, decreased motion, stiffness, weakness, spasm, and pain 
from the cervical to lumbar spine with any activity.  He stated 
that the pain was daily, constant, and of moderate severity, with 
sharp, radiating pain down to the feet.  He reported no 
incapacitating episodes of spine disease.  Physical examination 
revealed normal posture and head position, with symmetry in 
appearance.  There was no indication of any abnormal curvature or 
ankylosis of the cervical spine.  However, there were objective 
abnormalities of the bilateral cervical sacrospinalis including 
muscle spasm, guarding, pain with motion, tenderness, and 
weakness, but no atrophy.  Range of motion testing of the 
cervical spine revealed forward flexion and extension to 20 
degrees, left and right lateral flexion to 20 degrees, and left 
and right lateral rotation to 40 degrees.  There was objective 
evidence of pain with all movements and with repetitive movement, 
but no evidence of additional limitation of motion after 
repetitive movement.  There was objective evidence of hypoactive 
reflexes (1+) of the bilateral biceps, triceps, brachioradialis, 
and finger jerk.  However, all nerves on the bilateral upper 
extremities were noted to be normal to vibration, position sense, 
pain or pinprick, and light touch, with no objective evidence of 
dysesthesias.  X-rays of the cervical spine showed an equivocal, 
old compression fracture of C5 and an old compression fracture of 
the superior endplate of C7, as well as extensive facet 
arthropathy bilaterally at C4 through C6, and compromise of the 
bilateral neuroforamina at C4 through C6.  Equivocal loss of 
height at C5 was noted be unchanged compared to the prior x-rays.  
The x-rays were noted to show a major abnormality with no 
attention needed, and no change compared to the November 2007 x-
rays.  The Veteran was diagnosed with residuals of old cervical 
spine fracture with facet arthritis, as well as lumbar 
degenerative disc disease, with pain and decreased strength in 
the lower extremities.

In a September 2010 statement, the Veteran reported continued 
severe pain which is barely managed by vast amounts of 
medications, including morphine, as well as difficulty sleeping 
due to pain.  He stated that all movement during the most recent 
VA examination was extremely painful and asserted that his range 
of motion of the cervical spine is less than recorded in the 
examination report.  The Veteran admitted that there is no 
ankylosis of the cervical spine, in that his spine is not fusing 
but, rather, is "falling apart and collapsing."  He asserts 
that his ability to turn his head is greatly diminished, and his 
height has decreased by more than three inches.  The Veteran 
referenced neurological testing relating to the low back, which 
is not relevant to this appeal.  He asserted he is unable to work 
and is "incapacitated" due to symptoms related to his low back, 
as well as having little upper body strength due to problems in 
his neck.

Based on the foregoing evidence, the Veteran's primary complaints 
appear to be related to his low back, hips, and lower 
extremities.  Indeed, x-rays show severe or advanced multilevel 
degenerative disc disease throughout the appeal.  See, e.g., VA 
examination reports.  As noted above, these symptoms are 
irrelevant to the current appeal, but a service connection claim 
for a low back disorder has been referred to the AOJ for 
appropriate action.

With respect to the neck disability, the evidence as a whole does 
not warrant a rating in excess of 20 percent for such disability.  
Specifically, the November 2007 treating VA provider noted that 
there was mild to moderate limitation of motion of the cervical 
spine.  Consistent with this assessment, forward flexion was to 
45 degrees at the January 2008 VA examination and 20 degrees at 
the June 2010 VA examination.  There was no objective evidence of 
pain upon movement with flexion, or additional limitation of 
motion upon repetition, at the January 2008 VA examination.  
While there was objective evidence of pain with all movements at 
the June 2010 VA examination, as well as with repetitive 
movement, there was no evidence of additional loss of forward 
flexion due to such pain.  Additionally, there is no evidence of 
ankylosis of the cervical or thoracolumbar spine, as the Veteran 
retains some degree of motion.  See VA examination reports; see 
also Lewis v. Derwinski, 3 Vet. App. 259, 259 (1992) (noting that 
ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure).  

As such, even considering pain, the evidence reflects forward 
flexion of the cervical spine to greater than 15 degrees, and no 
ankylosis, at all times during the appeal, which does not warrant 
a rating in excess of 20 percent.  The documented loss of height 
as a result of residuals of vertebral body fracture, as well as 
muscle spasm and abnormal spinal curvature, are contemplated by 
this rating, or the lower rating of 10 percent.  See General 
Rating Formula.  Moreover, a higher rating due to additional 
limitation of motion as a result of painful movement, including 
during flare-ups and repetition, is only available where pain is 
not contemplated under the applicable rating code.  See DeLuca, 8 
Vet. App. 202.  As the criteria under the General Rating Formula 
specifically contemplate symptoms of pain (whether or not it 
radiates), a higher rating under DeLuca is not appropriate.

The Board has also considered whether a separate evaluation is 
warranted for any associated objective neurological 
abnormalities.  In this regard, the Board notes that the Veteran 
has subjectively reported radiating pain and paresthesias in the 
bilateral upper extremities throughout the appeal.  However, 
there was no objective evidence of decreased muscle strength, 
atrophy, or sensory disturbances at any time during the appeal.  
See, e.g., February 2009 treatment record, June 2010 VA 
examination report.  While there was objective evidence of 
decreased reflexes in the bilateral upper extremities at the June 
2010 VA examination, all nerves were noted to be normal, with no 
objective sensory disturbances.  As such, the evidence does not 
warrant a compensable rating for objective neurological 
abnormalities associated with the neck disability.  See General 
Rating Formula at Note (1); see also 38 C.F.R. §§ 4.123, 4.124, 
4.124a, DCs 8510-8513.

Furthermore, the Board finds that a rating in excess of 20 
percent is not warranted under the IVDS Formula, as there is no 
indication of incapacitating episodes as defined for VA purposes 
for a total duration of four weeks or more during any 12-month 
period.  While the Veteran asserts that he has been 
"incapacitated" throughout the appeal as a result of his 
symptoms due to an inability to perform normal work and daily 
activities, he admits that there has been no prescribed bed rest, 
and there is no indication of any such treatment in the medical 
evidence of record.  See IVDS Formula at Note (1).  As the 
evidence also reflects degenerative joint disease of the cervical 
spine, the Board notes that the Veteran is already in receipt of 
the maximum schedular rating for arthritis.  See 38 C.F.R. 
§ 4.71a, DCs 5003 & 5010.  Therefore, further consideration of 
these provisions is unnecessary.

In making these determinations, the Board notes that the Veteran 
is competent to report observable, subjective symptoms such as 
pain, paresthesias, and limitation of motion.  The Board also 
finds these reports to be credible, as they are generally 
consistent with the other evidence of record.  However, the 
applicable rating criteria are based on specific measurements for 
orthopedic manifestations, i.e., limitation of forward flexion of 
the cervical spine and/or ankylosis, or the presence of 
incapacitating episodes as defined for VA purposes.  See General 
Rating Formula and Note (1), IVDS Formula.  Further, any 
associated neurological abnormalities must be objectively 
confirmed.  See General Rating Formula, Note (1).  As such, the 
Board finds that the Veteran's subjective reports of symptoms are 
outweighed by the objective medical evidence of record, for the 
reasons discussed above.  

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's neck disability under any alternate code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board 
notes that the Veteran has argued that evaluation may be more 
appropriate under DCs 5320, 5237, or 5242.  Further discussion of 
these provisions is unnecessary, as DCs 5237 and 5242 are 
encompassed by the General Rating Formula as discussed herein, 
and DC 5320 applies to muscle injury, generally due to residuals 
of a gunshot wound, which is not present in this case.  See 
38 C.F.R. §§ 4.71a & 4.73.

Additionally, staged ratings are not appropriate, as the 
manifestations of such disability have remained relatively stable 
throughout the course of the appeal.  See Hart, 21 Vet. App. at 
509-10.  While the Veteran's pain, limitation of motion, and 
other symptoms have increased over time, such increases do not 
warrant a higher rating, for the reasons discussed above.  While 
the Board is sympathetic to the Veteran's claim, disability 
ratings must be assigned according to the specific provisions of 
law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted under this 
provision if a case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  Analysis under this provision involves a 
three-step inquiry, and extra-schedular referral is necessary only 
if analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this regard, the Board has carefully compared the level of 
severity and symptomatology of the Veteran's neck disability with 
the established criteria found in the rating schedule.  As 
discussed in detail above, the Veteran's symptomatology is fully 
addressed by the rating criteria, and there are no symptoms that 
are not addressed by the rating schedule.  As such, the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the rating schedule is adequate to 
evaluate the Veteran's disability picture.  As the rating schedule 
is adequate, it is not necessary to determine whether there are 
any related factors such as marked interference with employment or 
frequent periods of hospitalization.  See Thun, 22 Vet. App. at 
115-16.  Accordingly, it is not necessary to refer this case for 
consideration of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1).  Id.

Although the evidence of record does not support a total schedular 
disability rating, as noted in the introduction section, a claim 
for a TDIU has been raised by the record and is being REMANDED to 
the AOJ, as the Veteran has been unemployed since 2001 and there 
is an indication that such status may be due to his service-
connected disabilities.  See Rice, 22 Vet. App. 453-54.  
  
As the preponderance of the evidence is against the Veteran's a 
rating in excess of 20 percent for a neck disability, the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 20 percent for a neck disability is denied.


REMAND

In the prior remand, the Board found that a claim for a TDIU had 
been raised by the record, as there was evidence that the Veteran 
had been unemployed throughout the appeal, and he claimed that he 
was unemployable due to service-connected disabilities.  See 
Rice, 22 Vet. App. at 453-54.  Accordingly, the Board directed 
the AOJ to consider Rice in the adjudication of the Veteran's 
increased rating claim upon remand.  As the AOJ did not comply 
with this directive, the Board has no discretion, and the case 
must be remanded for consideration of the Veteran's inferred 
claim for a TDIU pursuant to Rice.  See Stegall, 11 Vet. App. 
268.  

In so doing, all appropriate development should be conducted, to 
include providing the Veteran with VCAA-compliant notice as to a 
TDIU, obtaining any pertinent outstanding treatment records, and 
obtaining a VA examination or opinion as to the effect of the 
service-connected disabilities on the Veteran's employability, if 
deemed necessary.  All service-connected disabilities should be 
considered, to include any that may be granted after appropriate 
action is taken on the referred service connection claims for 
depression and a back disability, to include the lumbar and 
thoracic spine. 

Accordingly, the case is REMANDED for the following action:

After completing all appropriate 
development with respect to the Veteran's 
inferred TDIU claim, adjudicate the claim 
with consideration of all applicable laws 
and regulations, including Rice, 22 Vet. 
App. at 453-54.  All service-connected 
disabilities should be considered, to 
include any that may be granted upon 
remand.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


